                      UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF WASHINGTON
                                 AT SEATTLE
 NORTHWEST ENVIRONMENTAL             )
 ADVOCATES,                          )
                                     )
           Plaintiff,                )
                                     )
                   v.                )
                                       No. 2:14-cv-0196-RSM
                                     )
 UNITED STATES ENVIRONMENTAL )
                                       ORDER GRANTING STIPULATED
 PROTECTION AGENCY,                  )
                                       MOTION TO EXTEND DEADLINE TO
                                     )
                                       FILE MOTION UNDER RULE 54(d)
           Defendant,                )
     and                             )
                                     )
 NORTHWEST PULP & PAPER ASS’N, )
 et alia                             )
                                     )
           Defendant-Intervenors     )


       BEFORE THE COURT is the Parties’ Stipulated Motion to Extend Deadline to File

Motion Under Rule 54(d). The Court finds that good cause has been shown and the requested

relief should be granted. Accordingly,

       IT IS SO ORDERED that the time for any party to file a motion under Fed. R. Civ. P.

54(d) is hereby extended up to and including June 17, 2019.

       DATED this 21st day of May 2019.



                                            A
                                            RICARDO S. MARTINEZ
                                            CHIEF UNITED STATES DISTRICT JUDGE


Order Granting Motion to Set New Deadline;
No. 2:14-cv-0196-RSM
